Exhibit 10.55
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION, PURSUANT TO RULE 24B-2 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
LICENSE AGREEMENT
This License Agreement (“Agreement”) is dated and effective as of the last
signature date below (“Effective Date”), and is made by and between the
UNIVERSITY COLLEGE CARDIFF CONSULTANTS LIMITED (“CARDIFF”), a company
incorporated under the laws of England and Wales whose address is 30-36 Newport
Road, Cardiff, CF24 0DE, United Kingdom, CARDIFF UNIVERSITY (“the UNIVERSITY”),
whose principal office is at 30-36 Newport Road, Cardiff, CF24 0DE, and
INHIBITEX, INC., a Delaware corporation whose address is 9005 Westside Parkway,
Alpharetta, GA 30004 (“Inhibitex”).
     In consideration of the mutual covenants and promises contained in this
Agreement and intending to be legally bound, the parties agree as follows:
ARTICLE 1. DEFINITIONS

1.1.   “Affiliate” means any corporation or non-corporate entity that controls,
is controlled by, or is under common control with a Party to this agreement. A
corporation or non-corporate entity is to be regarded as in control of a
corporation if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock of the other corporation, or (i) in the
absence of the ownership of at least fifty percent (50%) of the voting stock of
a corporation or (ii) in the case of a non-corporate business entity, or
non-profit corporation, if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such corporation
or non-corporate entity, as applicable. For purposes of this Agreement, an
entity can be either an Affiliate or a Sublicensee, but not both. If an entity
meets the definition of “Affiliate,” it shall be treated herein as an Affiliate
for all purposes, even if it has also entered into a Sublicense.   1.2.  
“Field” means any and all anti-viral uses including but not limited to
prophylaxis, diagnosis or treatment of a condition, infection or disease
associated with a virus.   1.3.   “Licensed Patents” means the (i) patent
applications listed in Appendix A, (ii) United States patents that may issue
from the patent applications listed in Appendix A and from divisionals and
continuations and continuations-in-part of such United States patents and patent
applications, (iii) all foreign counterparts of such patent applications, and
all patents that issue thereon anywhere in the world, including reexamined and
reissued patents. Licensed Patents shall also mean (iv) with respect to the
matters described in clauses (i), (ii) and (iii) above, all provisionals,
renewals, re-examinations, patents of addition, supplementary protection
certificates, extensions, restorations of patent terms, letters of patent,
registration or confirmation patents and reissues of such patents or patent
applications.

Page 1 of 29



--------------------------------------------------------------------------------



 



1.4.   “Licensed Product” means any product, service, or process in the Field,
the manufacture, use, or sale of which, but for the license granted herein,
would infringe at least one Valid Claim.   1.5.   “Licensee” means Inhibitex,
Inc. and its Affiliates.   1.6.   “Net Sales” means, subject to paragraph
3.1(c), the gross amount paid to and received by Licensee as consideration for
the sale by Licensee of Licensed Product in an arms length transaction to any
third party that is not an Affiliate, less the following deductions:

  (a).   credits actually given for rejected, defective, recalled, or returned
Licensed Product or because of charge backs, refunds, rebates, or retroactive
price reductions;     (b).   freight and insurance costs and any other outbound
transportation charges, if separately stated on the invoice or purchase order or
other document of sale paid by the customer;     (c).   excise taxes and customs
duties included in the invoiced amount;     (d).   other taxes (including but
not limited to tariffs, duties, excises, sales, value added, consumption or
other taxes) imposed and paid in connection with the production, sale, use, or
delivery of Licensed Products (consistent with industry practice); and     (e).
  customary cash discounts, rebates or charge backs actually granted, allowed,
taken or incurred in connection with the sale of such Licensed Product, or
granted or given to or imposed by governmental authorities and managed care
systems (that is, systems that integrate the financing and delivery of
healthcare services to covered members, including but not limited to, pharmacy
benefit managers (PBMs), prescription drug plans (PDPs), health maintenance
organizations (HMOs), preferred provider organizations (PPOs), independent
practice associations (IPAs) and other similar healthcare organizations),
wholesalers and other distributors, buying groups, health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations (including,
without limitation, any payments in respect of sales to any governmental
authorities or with respect to any government-subsidized program or managed care
organization and any discounts and rebates for any program for the benefit of
low income, uninsured or other patients who receive the opportunity to receive
Licensed Products at discounted prices).

    In the case of sales of Licensed Products other than at arm’s length (other
than supplies of Licensed Products to the UNIVERSITY) Net Sales will be
equivalent to the price at which Licensed Products would have been invoiced in a
sale at arm’s length less deductions referred to in (a) to (e) above. Transfers
among Affiliates are not considered sales and are not included in Net Sales;
however the number of transfers shall be reported to CARDIFF in the reports of
sales described in Article 4 below.   1.7.   “Parties” means CARDIFF, the
UNIVERSITY, and Inhibitex. Party means one of CARDIFF, the UNIVERSITY, and
Licensee.

Page 2 of 29



--------------------------------------------------------------------------------



 



1.8.   “Patent Expenses” means the reasonable actual and documented out of
pocket documented costs paid to third parties by CARDIFF in prosecuting and
maintaining the Licensed Patents.   1.9.   “Sublicense” means a grant of all or
part of the rights to Licensed Patents that are granted to Licensee by this
Agreement, made by (a) Licensee; (b) a person or entity that has licensed such
rights from Licensee; or (c) by a person or entity that has received such rights
from a person or entity that licensed such rights from Licensee.   1.10.  
“Sublicensee” means any person or entity entering into a Sublicense.   1.11.  
“Territory” means the world.   1.12.   “Valid Claim” means a claim in an
unexpired patent or patent application included in the Licensed Patents, so long
as such claim shall not have been irrevocably abandoned or held invalid in an
unappealed or unappealable decision of a court or other authority of competent
jurisdiction; it being understood that, if a claim of a pending patent
application has not issued as a claim of an issued patent within eight (8) years
after the original filing date of the pending application containing such claim,
such pending claim shall cease to be a Valid Claim for purposes of this
Agreement unless and until such claim becomes an issued claim of an issued
patent. If such claim later issues then royalties for sales, which but for a
license, would infringe the claim shall be paid for the period beginning on the
original filing date of the claim until such time the claim ceases to be a Valid
Claim.

ARTICLE 2. GRANT OF LICENSE AND OPTION

2.1.   Grant. Subject to the reservations in this Article and payment
obligations in Article 3, CARDIFF grants to Licensee the exclusive right and
license under the Licensed Patents to make, have made, use, import, offer for
sale, and sell in the Territory, Licensed Products during the term of this
Agreement including Licensee’s right to grant sublicenses pursuant to paragraph
2.3.   2.2.   Reservation of Rights.

  (a).   The license granted in paragraph 2.1 is subject to a reserved,
non-exclusive license of the UNIVERSITY, transferable to its not-for-profit
academic collaborators, to practice the Licensed Patents in the Field, only for
the purpose of non-commercial scientific inquiry, academic research, and
education. This reservation does not extend to any research funded by any
non-academic or for profit entity. Any materials within the scope of the
Licensed Patents sent to a not-for-profit academic collaborator outside of the
UNIVERSITY for use in the Field will be sent using a material transfer agreement
stating that the materials and results derived from them will be used solely for
not-for-profit academic purposes and that the materials will not be transferred
to any third party without the express written permission of the UNIVERSITY.

2.3.   Sublicenses. Licensee may grant sublicenses of any and all rights granted
to Licensee herein, and Licensee may authorize its sublicensees to grant
sub-sublicenses. Such Sublicenses shall not contain terms and conditions that
conflict with those included in this Agreement. Licensee shall provide to
CARDIFF a complete copy of all Sublicenses

Page 3 of 29



--------------------------------------------------------------------------------



 



    within thirty (30) days after execution, subject to confidentiality terms
acceptable to the respective Sublicensee. The existence, terms and conditions of
such sublicenses are the confidential information of Licensee.

  (a).   Licensee shall remain fully responsible for the operations of
Sublicensees that are relevant to this Agreement as if such operations were
carried out by Licensee. Licensee is responsible for payments owed to CARDIFF
and triggered by activities of Sublicensees such as milestone payments
(Appendix D).     (b).   No fees are owed directly to CARDIFF by a Sublicensee
as a result of entering into a Sublicense.     (c).   Licensee shall include, or
shall cause to be included, in all Sublicenses a provision requiring the
Sublicensee to indemnify CARDIFF and maintain liability coverage to the same
extent that Licensee is so required under this Agreement, and a provision
granting CARDIFF the right to audit Sublicensee to the same extent that CARDIFF
may audit Licensee hereunder.     (d).   Upon termination of this Agreement by
CARDIFF for any reason, all Sublicences will terminate. In no event does CARDIFF
have any obligations to a Sublicensee whatsoever with respect to (i) any past,
current, or future obligations Licensee may have had, or may in the future have
pursuant to such Sublicense, and (ii) any future obligations to Sublicensee
beyond those to Licensee in this Agreement.

2.4.   No Other Obligations. Except as expressly stated in this Agreement, none
of CARDIFF or the UNIVERSITY faculty, staff, employees, or students are
obligated to report or deliver to Licensee or its Sublicensees under this
Agreement any compounds, derivatives, technical information, know-how, data, or
other tangible materials of any kind related to the Licensed Patents.   2.5.  
New Inventions Outside the Field.

  (a).   Option. If, during the term of this Agreement, Licensee first conceives
of or reduces to practice a new, patentable invention outside the Field, the
manufacture, use, or sale of which, but for a license, would infringe at least
one Valid Claim (“New Invention”), Licensee must inform CARDIFF of such New
Invention in writing within sixty (60) days of its conception or reduction to
practice and CARDIFF hereby grants to Licensee an option to acquire an
exclusive, royalty-bearing, commercial license (i) to Licensed Patents outside
the Field only as necessary for Licensee to make, have made, use, import, offer
for sale and/or sell in the Territory the New Invention; and (ii) to any and all
of CARDIFF’s ownership interest (if any) in the New Invention (the “Option
Rights”). The period of Licensee’s option will begin on the date that Licensee
provides written notice to CARDIFF of the New Invention and will expire ninety
(90) days thereafter (“Option Period”).     (b).   Exercise of Option. At any
time during the Option Period, Licensee may exercise the option by written
notice to CARDIFF, whereupon each of the following shall be deemed to have
occurred effective as of the exercise of such option: (x) the “Field” shall be
deemed to include the New Invention; and (y) the “Licensed Product” shall be
deemed to include the New Invention and,

Page 4 of 29



--------------------------------------------------------------------------------



 



      accordingly, the grant of rights under paragraphs 2.1 and 2.2 and 2.3
shall be deemed to include right to develop and commercialize the New Invention.

2.6.   No Implied License. The license and rights granted in this Agreement do
not confer any rights upon Licensee as to any patents or technology not
specifically identified in this Agreement as part of Licensed Patents.

ARTICLE 3. CONSIDERATION

3.1.   Royalty for Sales by Licensee. For sales of Licensed Products by
Licensee, or an assignee of this Agreement, CARDIFF shall be paid the following
royalties:

  (a).   Royalty. Licensee shall pay CARDIFF a royalty of [*****] on the total
Net Sales of Licensed Products sold by Licensee, provided that if there is no
Valid Claim in a given country that would be infringed by Licensee but for the
license granted herein, then a royalty of [*****] is owed to CARDIFF on sales of
Licensed Products in such non-patent country, and further provided that no
royalty is due in such non-patent country for any period during which there is a
competing product for sale (i.e. a product which would infringe a Valid Claim if
a claim existed in such non-patent country). Only one royalty shall be paid to
CARDIFF per Licensed Product regardless of the number of Licensed Patents that
would be infringed by the Licensed Product absent the license granted herein.
Further, only one Net Sale of a given Licensed Product shall be subject to a
royalty payment regardless of how many arms length transactions may occur
between manufacture of the Licensed Product and purchase by the final end user.
[*****].     (b).   Calculation of Royalties. If Licensee’s making, having made,
offer for sale or sale of a Licensed Product would infringe rights of a third
party but for a license, then Licensee may reduce the royalty percentage owed to
CARDIFF on Net Sales of such Licensed Product by any reasonable royalty or other
amounts actually paid to such third party by Licensee on such sale of Licensed
Product for such license, but under no circumstances may Licensee reduce such
royalty percentage by more than [*****] per annum (and any unapplied amounts may
be carried forward for credit as provided above in subsequent years). For the
avoidance of doubt, the Licensee shall calculate any reduction in the royalty
percentage annually and such percentage shall always be applied to the full
royalty due to CARDIFF under 3.1(a).     (c).   Combination Product Royalties. A
Combination Product means any pharmaceutical product which consists of a
Licensed Product and one or more other active compounds and/or active
ingredients. In the event a Licensed Product is sold as part of a Combination
Product, the Net Sales from the Combination Product, for the purposes of
determining royalty payments, shall be determined by multiplying the Net Sales
of the Combination Product, during the applicable royalty reporting period, by
the fraction, A/(A+B), where A is the average net sales price of the Licensed
Product when sold separately in finished form and B is the average net sales
price of the other active product(s) included in

Page 5 of 29



--------------------------------------------------------------------------------



 



      the Combination Product when sold separately in finished form, in each
case during the applicable royalty reporting period or, if sales of both the
Licensed Product and the other active product(s) did not occur in such period,
then in the most recent royalty reporting period in which sales of both
occurred. In the event that such average net sales price cannot be determined
for both the Licensed Product and all other active products(s) included in the
Combination Product, Net Sales for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the applicable cost of goods amount of the
Licensed Product in the Combination Product and D is the applicable cost of
goods amount of the active product(s) included in the Combination Product. In
the event of any disagreement as to the respective average net sales price or
cost of goods amount in the Combination Product, these amounts shall be
determined by a three member panel of qualified independent third parties, one
chosen by each Party and the third chosen by the first two. The determination of
the panel shall be made within twenty (20) business days following written
submissions by the Parties and a one day oral hearing. The determination of the
panel shall be final and binding on the Parties and the Party whose aggregate
costs of goods calculation is deemed by the panel to be less accurate shall bear
all of the legal costs and expenses associated with such proceedings.     (d).  
Notwithstanding the foregoing, whether through agreement between the Parties or
through decision by the panel, the royalty due to CARDIFF on sales of
Combination Products shall not be reduced by more than [*****] of Net Sales of
the Combination Products.

3.2.   Royalty for Sales by Sublicensee. Royalties received by Licensee from a
Sublicensee are subject to paragraph 3.4 and are included in the definition of
“Sublicense Payment” in Appendix C.   3.3.   Annual License Maintenance Fees.
Licensee shall pay to CARDIFF an annual license maintenance fee as set forth in
Appendix B no later than thirty (30) days after each anniversary of the
Effective Date; provided, however that Licensee shall have no obligation to pay
an annual license maintenance fee in any year that royalty payments are greater
than the Appendix B amount. Only one annual license maintenance fee is due to
CARDIFF by Licensee in any calendar year regardless of the number of patents
within the Licensed Patents, and regardless of the number of Sublicensees.  
3.4.   Sublicense Fees. In addition to other payments required under this
Article 3, in the event that Licensee grants a Sublicense under one or more of
the Licensed Patents, Licensee agrees to pay CARDIFF Sublicense Fees as set
forth and defined in Appendix C. The payment shall be made thirty (30) days
following receipt by Licensee of the relevant payment from the Sublicensee.
Sublicense Fees are only due if and when Sublicense Payments are actually
received by Licensee from a Sublicensee. Notwithstanding the definition of
Sublicense and Sublicensee at paragraphs 1.09 and 1.10 above and paragraph
2.3(a), no Sublicense Fees are due or payable to CARDIFF by Licensee arising
from any sublicense granted by a Sublicensee or any other transaction entered
into between a third party and a Sublicensee of Licensee.

Page 6 of 29



--------------------------------------------------------------------------------



 



3.5.   Milestone Payments. Licensee agrees to make milestone payments to CARDIFF
as set forth in Appendix D. Each milestone payment is owed whether the milestone
is achieved by Licensee or by a Sublicensee. If the milestone is achieved by
Licensee, Licensee shall inform CARDIFF within thirty (30) days of the event and
the payment shall be made within thirty (30) days of the notice of each event
being served to CARDIFF. If the milestone is achieved by a Sublicensee, Licensee
shall inform CARDIFF within sixty (60) days of Licensee’s knowledge of the event
and payment shall be made within thirty (30) days of notice of each event being
served to CARDIFF.   3.6.   Reimbursement for Patent Expenses. Licensee shall
reimburse CARDIFF for all un-reimbursed Patent Expenses (in no event to exceed
[*****] in the aggregate) incurred before the Effective Date. Thereafter,
Licensee shall reimburse CARDIFF for all un-reimbursed Patent Expenses incurred
for each patent or patent application within the Licensed Patents for which
Licensee is the only licensee of CARDIFF (excluding Sublicensees). For Licensed
Patents where there are one or more additional licensees of CARDIFF other than
Licensee (excluding Sublicensees), Licensee shall reimburse CARDIFF a pro rata
share of Patent Expenses based upon the number of aggregate licensees; for
example, Licensee would reimburse CARDIFF for [*****] of Patent Expenses
incurred for a patent having one other direct licensee of CARDIFF. Upon entering
into the first additional license agreement for the Licensed Patents other than
with Licensee (excluding Sublicensees), CARDIFF shall reimburse Licensee for
[*****] of Patent Expenses incurred prior to the date of that license agreement.
As used herein, un-reimbursed Patent Expenses shall mean CARDIFF has not
received, and has no right to receive, reimbursement of such expenses from any
third party. Licensee shall make such payments within sixty (60) days of
CARDIFF’s invoice date.

ARTICLE 4. REPORTS AND AUDITS

4.1.   Progress Reports. Within sixty (60) days of each calendar year end,
Licensee shall provide CARDIFF with a written report detailing the current
status of the development of a Licensed Product by Licensee and/or its
Sublicensees.   4.2.   Payment Reports. During the term of this Agreement,
Licensee shall furnish, or cause to be furnished, written reports to CARDIFF
regarding Net Sales of Licensed Products and any Sublicense Fees that include
all applicable information identified in Appendix C and E. Licensee shall
provide these reports within sixty (60) days of each calendar quarter following
the first sale of Licensed Products or entering into a Sublicense (but, in the
case of any Sublicense, such reports shall be due within ninety (90) days of
each calendar quarter following the first sale of Licensed Products).   4.3.  
Audit. Licensee shall keep, and shall cause Sublicensees to keep, accurate
records in sufficient detail such that the amount of any Sublicense Fee or
royalty due and payable to CARDIFF may be verified. During the term of this
Agreement and for a period of one year thereafter, Licensee shall permit CARDIFF
or its qualified representatives to inspect, copy, and audit its books and
records, no more than once per calendar year, with respect only to Sublicense
Payments received or the sale of Licensed Products, upon reasonable notice and
during normal business hours. Such books and records include, but are not
limited to, invoice registers and original invoices; product sales reports;
price

Page 7 of 29



--------------------------------------------------------------------------------



 



    lists, sales ledgers; accounting general ledgers; sublicense and distributor
agreements; price lists; product catalogues and marketing materials; financial
statements and income tax returns; sales tax returns; and inventory and
production records and shipping documents. Such examination shall be made at
CARDIFF’s expense. If such examination determines an underpayment of ten percent
(10%) or more in the amount of royalty or other payments due CARDIFF for any
year, then Licensee shall reimburse CARDIFF for reasonable out of pocket costs
associated with such examination or audit, including any professional fees.
Conversely, if such examination determines an overpayment was made by Licensee,
such overpayments will be refunded or credited against future amounts owed by
Licensee. No separate confidentiality agreement will be required between the
Parties to conduct such an examination or audit provided that any
representatives of CARDIFF agree to be bound by confidentiality terms no less
restrictive than those set forth in Article 10 herein, and the results of the
audit shall be treated as Licensee’s Confidential Information. The Parties agree
that CARDIFF or its representative may keep a copy of all documents provided by
Licensee hereunder and all documents created by CARDIFF or its representative in
connection with such examination or audit for archival purposes.

ARTICLE 5. PAYMENTS

5.1.   Payments and Due Dates. Licensee shall pay to CARDIFF all Sublicense Fees
and royalties attributable to the period covered by each payment report under
paragraph 4.2 on the date such royalty report is due. All other payments, if not
otherwise specified in this Agreement, shall be paid within thirty (30) days
after the due date. All payments shall be made by wire transfer to an account
designated by CARDIFF, or in person, via U.S. mail or by commercial carrier to
Dr. Nick Bourne at the above registered CARDIFF address.   5.2.   Currency
Conversion. All royalties shall be paid in U.S. dollars. If any Licensed
Products are sold for consideration other than dollars, the Net Sales of such
Licensed Products shall first be determined in the currency of the country in
which such sales of Licensed Products were made and then converted to dollars at
a ninety (90) day trailing average published by the Wall Street Journal (U.S.
ed.) for conversion of the foreign currency into dollars on the last day of the
quarter for which such payment is due.   5.3.   Overdue Payments. Without
prejudice to any other rights or remedies to which CARDIFF may be entitled
whether hereunder, in equity or at law, CARDIFF shall be entitled to charge
interest on any overdue amounts from the date on which payment became due until
the date on which CARDIFF received payment in full (whether before or after
judgment has been obtained by CARDIFF against Licensee) at the interest rate in
force pursuant to the Late Payment of Commercial Debts (Interest) Act 1998 at
the time the interest becomes chargeable. Any payment not made due to a bona
fide dispute between the Parties shall not be considered an overdue payment
until such dispute is resolved in CARDIFF’s favor, at which point the interest
due will have accrued as of the original due date.

Page 8 of 29



--------------------------------------------------------------------------------



 



5.4.   Termination Report and Payment. Within sixty (60) days after the date of
termination or expiration of this Agreement, Licensee shall make a final report
and payment to CARDIFF per Articles 4 and 5, respectively.   5.5.   No Refunds
or Credits. All amounts paid to CARDIFF by Licensee pursuant to paragraphs 3.3
and 3.5 shall be non-refundable. Any amounts paid to CARDIFF pursuant paragraphs
3.1, 3.2, 3.4, or 3.6 in error or subject to correction shall be refunded or
credited against future payments by Licensee.

ARTICLE 6. COMMERCIAL DILIGENCE

6.1.   Commercial Diligence. Licensee shall use commercially reasonable efforts,
directly or through Sublicensees, to bring one or more Licensed Products to
market. Satisfactory diligence by a Sublicensee shall satisfy the diligence
obligation of Licensee. Without prejudice to any other rights or remedies to
which CARDIFF and/or the UNIVERSITY may be entitled to whether hereunder, at law
or in equity, Licensee will use reasonable endeavours to advise CARDIFF and the
UNIVERSITY promptly if it becomes unlikely that it will be unable to meet its
material obligations hereunder.

ARTICLE 7. PATENT PROSECUTION AND MAINTENANCE

7.1.   Patent Prosecution and Maintenance. Licensee shall be primarily
responsible for prosecuting and maintaining the Licensed Patents using patent
counsel reasonably acceptable to both Parties. CARDIFF and Licensee shall use
reasonable endeavours to cause the inventors on the Licensed Patents to meet
their obligations of disclosure to the U.S. Patent Office. The parties shall
enter into a common interest agreement so that both may communicate freely with
patent counsel. Licensee shall promptly provide CARDIFF with copies of all
filings and correspondence pertaining to patent prosecution and maintenance
activities so as to give CARDIFF reasonable opportunities to advise and
cooperate with Licensee and review and comment on such patent applications and
prosecution documents. Licensee shall consult with CARDIFF as to the
preparation, filing, prosecution, and maintenance of all Licensed Patents
reasonably prior to any deadline or action with the United States Patent &
Trademark Office or any foreign patent office. Licensee and CARDIFF agree to
cooperate with each other during the patent application and prosecution process.
To the extent Licensee determines that it does not desire to file a patent
application in a certain country, Licensee shall notify CARDIFF in writing of
such country in which Licensee determines not to file a patent application.
CARDIFF may, at its own expense, file patent applications in those countries in
which Licensee determines not to file. Applications filed in such countries will
be excluded from the Licensed Patents; and the expenses therefore shall not be
reimbursed by Licensee. Upon ninety (90) days prior written notice, Licensee may
advise CARDIFF that it no longer wishes to continue to prosecute or maintain one
or more Licensed Patents in a particular country. CARDIFF may elect to continue
prosecution and maintenance at its own expense or permit such Licensed Patents
in such

Page 9 of 29



--------------------------------------------------------------------------------



 



    countries to be abandoned or lapse. If CARDIFF elects to continue, Licensed
Patents in such countries shall be removed from Licensed Patents.   7.2.  
Interferences. Licensee will give CARDIFF prompt written notice upon the
declaration of any interference involving the Licensed Patents. The Parties
shall cooperate in the interference proceeding using counsel acceptable to both
parties unless there is a Sublicense, in which case the counsel shall be chosen
by the Sublicensee. In the absence of a Sublicense, fees and costs incurred in
connection with the interference shall be deemed to be Patent Expenses and shall
be reimbursed as provided herein. Licensee may terminate its obligation to
reimburse for interference expenses upon ninety (90) days written notice, and
the claims or patent at issue shall be removed from the Licensed Patents in the
United States.   7.3.   Patent Extension. Upon a Party’s request and at
Licensee’s pro rata expense CARDIFF shall apply to the patent office of a given
country to have the normal term of any Licensed Patent extended or restored
under a country’s procedure for extending a patent term where such extension
relates to duration of patent prosecution of such patent application. Licensee
shall assist CARDIFF in its efforts to obtain such extension. If extended,
Licensee shall be obligated to make all payments due under this Agreement
through the end of the extended patent term. If after written notice Licensee
affirmatively elects not to extend, CARDIFF may at its own expense obtain such
extension, and the license to the non-elected extended Licensed Patent under
this Agreement will expire upon expiration of the natural patent term. No other
type of extension of the term of patent rights or exclusive marketing rights
shall be sought by CARDIFF or any licensee of CARDIFF except with the prior
written consent of Licensee, which consent shall not be unreasonably withheld.

ARTICLE 8. REPRESENTATIONS, WARRANTIES, DISCLAIMER, LIMITATION OF LIABILITY,
INDEMNIFICATION, AND INSURANCE

8.1.   CARDIFF Representations. Licensee relies on the following representations
of CARDIFF in entering into this Agreement. CARDIFF represents that as of the
Effective Date:

  (a).   CARDIFF is a registered proprietor of and applicant for the patent
applications listed in Appendix A;     (b).   CARDIFF has not granted any rights
in claimed subject matter of the Licensed Patents in the Field to a third party;
    (c).   CARDIFF has not received any notice that a product or process of a
third party is alleged to infringe any issued patent or allowed claim in the
Licensed Patents, and CARDIFF has given no such notice to any third party;    
(d).   all test results relating to the subject matter disclosed in the Licensed
Patents, as well as any and all other data and information at CARDIFF relating
to the subject

Page 10 of 29



--------------------------------------------------------------------------------



 



      matter disclosed in the Licensed Patents, if requested by Licensee, has
been made available to Licensee;     (e).   CARDIFF is compliant with all of its
own policies, and with any laws or regulations of which non-compliance would be
material to this Agreement; and     (f).   after reasonable inquiry with
Professor Chris McGuigan, CARDIFF is not aware of any test results or data that
has not been provided or disclosed to Licensee that would reasonably be expected
to have a material adverse impact on Licensee’s evaluation or the development of
the inventions disclosed in the Licensed Patents.

8.2.   CARDIFF Covenants. CARDIFF covenants that during the term of this
Agreement:

  (a).   CARDIFF will not grant any rights in Licensed Patents in the Field and
in the Territory to a third party;     (b).   CARDIFF will promptly notify
Licensee in writing if it receives any notice that any issued patent or allowed
claim in Licensed Patents is invalid or unenforceable;     (c).   CARDIFF will
promptly notify Licensee in writing if it receives any written notice wherein a
product or process of a third party is alleged to infringe any issued patent or
allowed claim in the Licensed Patents; and     (d).   CARDIFF will use
reasonable endeavours to continue to be compliant during the term of this
Agreement with all of its own policies, and with any laws or regulations
material to this Agreement.

8.3.   Licensee Representations. CARDIFF relies on the following representations
of Licensee in entering into this Agreement. Licensee represents that as of the
Effective Date:

  (a).   Licensee is compliant with all of its own policies and with any laws
and regulations of which non-compliance would be material to this Agreement.

8.4.   Licensee Covenants. Licensee covenants that during the term of this
Agreement:

  (a).   Licensee will not use the Licensed Patents for any purpose other than
as stated within this Agreement;     (b).   Licensee will not act as an agent of
CARDIFF and/or the UNIVERSITY and not give any indication that it is acting
otherwise than as a principal and not make any representation nor give any
warranty on behalf of CARDIFF or the UNIVERSITY; and

Page 11 of 29



--------------------------------------------------------------------------------



 



  (c).   Licensee will use reasonable endeavours to commercialize Licensed
Products during the term of this Agreement.

8.5.   Mutual Representations. The Parties each rely on the following
representations in entering into this Agreement. Each Party represents that as
of the Effective Date:

  (a).   it has the right, power and authority to enter into this Agreement and
to perform its obligations hereunder;     (b).   it has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;     (c).   it has
obtained all necessary consents, approvals, and authorizations of all
governmental authorities and other entities required in connection with entering
into this Agreement, except for those the failure of which to obtain would not
have a material adverse effect; and     (d).   the execution and delivery of
this Agreement, including the grant of licenses or Sublicenses hereunder, and
the performance of such Party’s obligations hereunder do not conflict with or
violate or constitute a default of any requirement of applicable laws or
regulations or with any material contractual obligation of such Party.

8.6.   ` Mutual Covenants. Each Party covenants that during the term of this
Agreement:

  (a).   it will take all necessary corporate action on its part to authorize
the performance of its obligations hereunder;     (b).   it will use
commercially reasonable efforts to obtain all necessary consents, approvals, and
authorizations of all governmental authorities and other entities (other than
FDA and other comparable product approvals and product pricing approvals)
required in connection with performance of its obligations under this Agreement,
except for those the failure of which to obtain would not have a material
adverse effect; and     (c).   performance under this Agreement, including the
grant of Sublicenses hereunder, and the performance of each Party’s obligations
hereunder will not conflict with or violate or constitute a default of any
requirement of applicable laws or regulations or with any material contractual
obligation of such Party.

8.7.   Disclaimer of Warranties. EXCEPT AS DESCRIBED IN ARTICLE 8, CARDIFF AND
UNIVERSITY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
RELATING IN ANY WAY TO THE LICENSED PATENT RIGHTS OR LICENSED PRODUCTS,
INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND LICENSEE AND ITS SUBLICENSEES ASSUME

Page 12 of 29



--------------------------------------------------------------------------------



 



    THE ENTIRE RISK AND RESPONSIBILITY FOR THE SAFETY, EFFICACY, PERFORMANCE,
DESIGN, MARKETABILITY, AND QUALITY OF ALL LICENSED PRODUCTS. NOTHING CONTAINED
IN THIS AGREEMENT SHALL BE CONSTRUED AS EITHER A WARRANTY OR REPRESENTATION BY
CARDIFF OR UNIVERSITY AS TO THE VALIDITY OR SCOPE OF THE LICENSED PATENTS.  
8.8.   Limitation of Liability. CARDIFF and UNIVERSITY assume no liability with
respect to infringement of any patent or other intellectual property right of
third parties due to the activities of Licensee or Sublicensees under this
agreement (except with respect to any breach of this Agreement by CARDIFF or
UNIVERSITY). In no event will CARDIFF or UNIVERSITY, or its regents, trustees,
directors, officers, faculty, students, employees, consultants, and agents
(collectively “CARDIFF Indemnitees”) be responsible or liable for any direct,
indirect, special, punitive, incidental, or consequential damages or lost
profits to Licensee or Sublicensees, or any other individual or entity arising
from the acts or omissions of Licensee or Sublicensees regardless of legal
theory (except with respect to any breach of this Agreement by CARDIFF or
UNIVERSITY). The above limitations on liability apply even though CARDIFF or
UNIVERSITY, or any CARDIFF Indemnitees, may have been advised of the possibility
of such damage. Licensee shall not make any statements, representations, or
warranties, or accept any liabilities or responsibilities whatsoever, with
regard to CARDIFF or UNIVERSITY or CARDIFF Indemnitees that are inconsistent
with any disclaimer or limitation included in this agreement.   8.9.  
Indemnification. Except with respect to any breach of this Agreement by
UNIVERSITY or CARDIFF (for which UNIVERSITY or CARDIFF hereby indemnifies the
Licensee): none of UNIVERSITY, CARDIFF or CARDIFF Indemnitees shall have any
liability to Licensee or Sublicensees or any other person or entity for or on
account of (and Licensee agrees and covenants, and agrees to cause each
Sublicensee to agree and covenant, not to sue UNIVERSITY or CARDIFF or any
CARDIFF Indemnitee in connection with) any injury, loss, or damage of any kind
incurred by Licensee or Sublicensees or any other person or entity, whether
direct, indirect, special, punitive, incidental, consequential or otherwise
arising under any legal theory (and further excluding without limitation any
existing or anticipated profits or opportunities for profits lost by Licensee or
Sublicensees), directly arising out of or in connection with or resulting from
(i) any acts or omissions of Licensee or a Sublicensee relating to this
Agreement, Licensee’s or a Sublicensee’s use of the rights granted under the
Licensed Patents, Licensee’s or a Sublicensee’s Licensed Products, or any of
Licensee’s or Sublicensees’ activities undertaken hereunder; (ii) the
production, use, or sale of the Licensed Products by Licensee or a Sublicensee,
or (iii) any advertising or other promotional activities of Licensee or a
Sublicensee with respect to either (i) or (ii). Licensee shall indemnify and
hold UNIVERSITY and each CARDIFF Indemnitee harmless against all claims,
demands, losses, damages or penalties (including but not limited to reasonable
attorney’s fees and expenses at the pretrial, trial or appellate level) to the
extent they are made against any of UNIVERSITY or any CARDIFF Indemnitee with
respect to items (i) through (iii) above, whether or not such claims are
groundless or

Page 13 of 29



--------------------------------------------------------------------------------



 



    without merit or basis (except with respect to any breach of this Agreement
by UNIVERSITY or CARDIFF). UNIVERSITY and CARDIFF shall indemnify and hold
Licensee and each Sublicensee harmless against all claims, demands, losses,
damages or penalties (including but not limited to reasonable attorney’s fees
and expenses at the pretrial, trial or appellate level) to the extent they are
made against UNIVERSITY or CARDIFF, Licensee or a Sublicensee in respect to
breach of this any representation, warranty or covenant herein by UNIVERSITY or
CARDIFF, whether or not such claims are groundless or without merit or basis.
The Parties understand and agree that each Party’s indemnification for any of
its respective breaches of its representations, warranties, covenants and
agreements under this Agreement shall include indemnification for attorney’s
fees and expenses.   8.10.   Indemnification Procedure. As a condition to the
indemnification under this Agreement, an indemnified entity (UNIVERSITY or
CARDIFF Indemnitee, Licensee or a Sublicensee as applicable — each being an
“Indemnified Entity”) that intends to claim indemnification under this Article 8
shall promptly notify Licensee and Sublicensees or UNIVERSITY or CARDIFF, as
applicable (such indemnifying entity, the “Indemnitor”) of any liability or
action in respect of which the Indemnified Entity intends to claim such
indemnification, and the Indemnitor shall have the right to participate in, and,
to the extent the Indemnitor so desires, jointly with any other Indemnitor
similarly noticed, to assume the defense thereof with counsel selected by the
Indemnitor; provided, however, that an Indemnified Entity shall have the right
to retain its own counsel, with the fees and expenses to be paid by the
Indemnified Entity. The indemnity obligations under this Article 8 shall not
apply to amounts paid in settlement of any loss, claim, damage, liability, or
action if such settlement is effected without the consent of the Indemnitor,
which consent shall not be unreasonably withheld. The failure to deliver notice
to the Indemnitor within a reasonable time after the commencement of any such
action, to the extent such failure substantially impairs Indemnitor’s ability to
defend such action, shall relieve such Indemnitor of any such liability to the
Indemnified Entity with regard to such action under this Article 8. The
Indemnified Entity, its employees, and agents, shall cooperate fully with the
Indemnitor and its legal representatives in the investigation of any action,
claim, or liability covered by this indemnification.   8.11.   Insurance.
Licensee shall obtain and carry in full effect, and shall cause Sublicensees to
obtain and carry in full effect, insurance with coverage and limits, the nature
and extent of which shall be commensurate with those of similar companies in
Licensee’s industry. Such insurance will be written by an insurance company
having a rating reasonably acceptable to CARDIFF, will name CARDIFF and
UNIVERSITY as an additional insured, and shall require thirty (30) days written
notice to CARDIFF prior to cancellation, endorsement or other policy change.
Within thirty (30) days of a request by CARDIFF, Licensee shall provide CARDIFF
with appropriate certificates of insurance satisfying the obligations of
Licensee hereunder.

Page 14 of 29



--------------------------------------------------------------------------------



 



ARTICLE 9. INFRINGEMENT

9.1.   Notice. The parties shall report to each other in writing all suspected
infringement of the Licensed Patents. Should Licensee desire to negotiate with
or file suit against a potential infringer, it shall first provide to CARDIFF a
written analysis setting out in pertinent detail the grounds for infringement
and its proposed legal strategy. Upon such notice, CARDIFF shall permit Licensee
to take action under paragraph 9.2.   9.2.   Enforcement. Subject to paragraph
9.1, Licensee, or a Sublicensee, shall have exclusive authority to negotiate,
license, file suit, or otherwise settle the matter without limitation. Licensee
shall employ counsel reasonably satisfactory to CARDIFF; Licensee and
Sublicensee, as applicable, shall inform CARDIFF of all material developments,
and provide CARDIFF with copies of all material correspondence and pleadings,
subject to any protective order or confidentiality obligations imposed on
Licensee or Sublicensee, as applicable. Licensee and Sublicensee, as applicable,
shall be responsible for its expenses, except that CARDIFF shall cooperate in
all reasonable respects with Licensee’s or Sublicensee’s requests at Licensees
or Sublicensee’s expense. CARDIFF consents to be joined as a party, if necessary
in order for Licensee to proceed with a suit. CARDIFF will execute any documents
and instruments necessary or appropriate for Licensee or Sublicensee to exercise
its rights under this Article. CARDIFF may be represented by its own counsel in
such proceedings at its own expense. Prosecution, settlement, or abandonment of
any proceeding shall be at Licensee’s or Sublicensee’s reasonable discretion,
provided that Licensee or Sublicensee must not grant any infringer any rights to
the Licensed Patents other than by sublicense pursuant to paragraph 2.3 of this
Agreement. Recoveries collected by Licensee or Sublicensee will be paid as
follows: (a) to Licensee or Sublicensee to reimburse its documented and
reasonable out of pocket third party costs and expenses incurred in such action;
(b) to CARDIFF for its documented and reasonable out of pocket third party costs
and expenses incurred in assisting Licensee; and (c) the remainder, if any,
shall be treated as if it were Net Sales under this Agreement (if there is no
Sublicense) and as if the portion received by Licensee were a Sublicense Payment
(if there is a Sublicense).   9.3.   CARDIFF Enforcement. If CARDIFF wishes to
proceed against a potential infringer where the infringing process or product is
outside the Field and if Licensee agrees in writing to allow CARDIFF to proceed,
CARDIFF shall have exclusive authority to negotiate, license, file suit or
otherwise settle the matter outside the Field. CARDIFF shall employ counsel
reasonably satisfactory to Licensee, inform Licensee of all material
developments, and provide Licensee with copies of all material correspondence
and pleadings, subject to any protective order or confidentiality obligations
imposed on CARDIFF. CARDIFF shall be responsible for its own costs and expenses,
except that Licensee shall cooperate in all reasonable respects with CARDIFF’s
requests at CARDIFF’s expense. Licensee consents to be joined as a party if
necessary in order for CARDIFF to proceed with a suit. Licensee will execute any
documents and instruments necessary or appropriate for CARDIFF to exercise its
rights under this Article. Licensee may be represented by its own counsel in
such proceedings at its own expense. CARDIFF will be responsible for its own
expenses. Recoveries collected by CARDIFF will be paid as follows: (a) to
CARDIFF to reimburse its documented and reasonable out of pocket third party
costs and expenses incurred in such action, (b) to Licensee for its

Page 15 of 29



--------------------------------------------------------------------------------



 



    documented and reasonable out of pocket third party costs and expenses
incurred in assisting CARDIFF, and (c) the remainder, if any, shall be retained
by CARDIFF. CARDIFF has the right to grant nonexclusive licenses outside the
Field in settlement of any permitted enforcement action it initiates.
Notwithstanding anything to the contrary contained herein, CARDIFF hereby
covenants and agrees that it will not grant any exclusive licenses outside the
Field with respect to the Licensed Patents without granting to Licensee a right
of first refusal whereby: (a) CARDIFF shall notify Licensee of all the material
terms of such proposed exclusive license, (b) CARDIFF shall provide to Licensee
all of the proposed definitive agreements with respect to such exclusive
license, and (c) Licensee shall have ninety (90) days following the satisfaction
of the matters described in clauses (a) and (b) to accept or reject such
exclusive license on the basis of the terms described in clauses (a) and (b).  
9.4.   Abandonment. A Party that has filed suit and thereafter elects to abandon
suit does not waive any of its enforcement rights under paragraphs 9.2 or 9.3.
The rights of Licensee include the right to abandon a suit or refrain from suit.
Licensee’s abandonment or refraining from suit does not give CARDIFF the right
to proceed.

ARTICLE 10. CONFIDENTIALITY

10.1.   Confidential Information. Pursuant to and for the purpose of complying
with its obligations under this Agreement (“the Purpose”), either Party may
disclose to the other Party confidential and proprietary information, technical
data, trade secrets or know-how, including but not limited to, research, product
plans, products, markets, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, distribution, sales
methods and systems, and sales and profit figures (the “Confidential
Information”).   10.2.   General Defined Terms. The terms “Recipient” and
“Provider” refer to Licensee, the UNIVERSITY and CARDIFF in their capacity
either as the recipient or the provider of Confidential Information under this
Agreement.   10.3.   Manner of Disclosure. The Provider may disclose the
Confidential Information to the Recipient, in writing, electronically, orally or
by drawings or inspection of documents or other tangible property for the
Purpose.   10.4.   Non-Disclosure Obligation. In its capacity as Recipient, each
Party agrees that for a period of five (5) years from the date of disclosures
received, that such Party will treat the Confidential Information with
reasonable care to avoid disclosure of the Confidential Information to any
person (natural or otherwise). A Recipient may disclose such Confidential
Information to (i) others within its organization pursuant to paragraph 10.7 and
(ii) to third parties; provided they enter into a confidentiality agreement no
less restrictive than that of this Article 10. A Recipient shall be generally
liable for unauthorized disclosure or failure to exercise such reasonable care,
but a Recipient will not be so restricted with respect to any Confidential
Information which:

  (a).   is in the public domain, not through a breach of this Agreement, at the
time of disclosure;

Page 16 of 29



--------------------------------------------------------------------------------



 



  (b).   after disclosure, becomes part of the public domain, except through
breach of this Agreement by the Recipient;     (c).   the Recipient can
establish by competent proof was legally in its possession at the time of
disclosure by the Provider;     (d).   comes to the Recipient from third parties
who are not under an obligation to the Provider to maintain the confidentiality
of that Confidential Information;     (e).   is independently developed by
employees of the Recipient without use of the Confidential Information, as shown
by competent proof;     (f).   is approved for release by written authorization
of the Provider; or     (g).   subject to paragraph 10.5, disclosure is required
by applicable law or administrative order.

10.5.   Required Disclosures. If the Recipient is required by applicable law or
administrative or judicial order to disclose Confidential Information, the
Recipient shall give the Provider prompt notice of such fact so that the
Provider may attempt to obtain a protective order or other appropriate remedy
with respect to any such disclosure. The Recipient shall fully cooperate with
the Provider in connection with the Provider’s efforts to obtain any such order
or other remedy. If any such order or other remedy does not fully preclude
disclosure, the Recipient will make such disclosure only to the extent that such
disclosure is legally required.   10.6.   Limited Use. Acceptance of the
Confidential Information by the Recipient gives the Recipient the right and
obligation to use the Confidential Information only for the Purpose in
accordance with this Agreement and does not give the Recipient any sort of
license to, use of, or any other rights in the Confidential Information.   10.7.
  Internal Dissemination. Recipient’s internal dissemination of the Provider’s
Confidential Information is limited to those employees, officers, directors, and
agents (or, where the UNIVERSITY is the Recipient, those employees, officers,
directors, and agents of the UNIVERSITY) whose duties justify the need to know
such Confidential Information. The Recipient will make all necessary efforts to
require such officers, directors, employees, students and agents, who have been
given access to and who shall receive disclosures of the Confidential
Information, to maintain the strictest secrecy under the terms and conditions of
this Agreement.   10.8.   Unauthorized Use. If any third party makes any
unauthorized use or disclosure of the Confidential Information under this
Agreement, the Recipient shall notify the Provider and cooperate in taking
reasonable steps to protect the Confidential Information from further
unauthorized use or disclosure.   10.9.   Return of Information. Upon
termination or expiration of this Agreement and upon request by the Provider,
the Recipient will promptly return to the Provider all

Page 17 of 29



--------------------------------------------------------------------------------



 



    Confidential Information received from the Provider which is in tangible
form or provide a letter certifying as to its destruction..

ARTICLE 11. TERM AND TERMINATION

11.1.   Term. Unless sooner terminated as otherwise provided herein, this
Agreement begins on the Effective Date and continues until expiration of the
last to expire of the Licensed Patents or patent extension as provided by
paragraph 7.3.   11.2.   CARDIFF Right to Terminate. CARDIFF may, without
prejudice to any of its other rights, terminate this Agreement if Licensee:

  (a).   fails to pay any undisputed amount when due under this Agreement, and
fails to make such payment after ninety (90) days written notice by CARDIFF;    
(b).   fails to deliver any report when due under this Agreement, and Licensee
fails to make such report after ninety (90) days written notice from CARDIFF; or
    (c).   materially breaches or defaults any other material obligation under
this Agreement other than by (a)-(b) above, and fails to cure such breach or
default within ninety (90) days after receipt of written notice by CARDIFF.

11.3.   Licensee Right to Terminate. Licensee may, without prejudice to any of
its other rights, terminate this Agreement:

  (a).   at any time with or without cause effective on ninety (90) days written
notice of termination; or     (b).   if CARDIFF materially breaches or defaults
any material obligation under this Agreement and fails to cure such breach or
default within ninety (90) days after receipt of written notice by Licensee.

11.4.   Effect of Termination. If this Agreement terminates for any reason under
paragraphs 11.2 or 11.3, on the effective date of termination Licensee shall
immediately cease practicing the inventions claimed in Valid Claims of Licensed
Patents and making, having made and selling the Licensed Products, and shall
return to CARDIFF, or deliver or destroy as CARDIFF directs, all Confidential
Information in its possession; provided, however, that (a) Licensee and
Sublicensee may continue to sell in the ordinary course of business for a period
of one (1) year reasonable quantities of Licensed Products that are in
Licensee’s normal inventory, at the date of termination if (i) all monetary
obligations of Licensee to CARDIFF have been satisfied and (ii) royalties on
such sales, and any other payments, are paid to CARDIFF in the amounts and in
the manner provided in this Agreement and (b) Licensee and Sublicensee shall
continue to own all patents, know-how and other rights developed by such parties
on and after the Effective Date.   11.5.   Survival. Notwithstanding termination
or expiration of this Agreement for any reason, the following provisions shall
survive:

  (a).   Licensee’s payment obligations that are accrued and remaining unpaid or
unperformed prior to such termination;     (b).   Articles 4,5,8.6, 8.7, 8.8,
10, 11.4, 11.5, 12, and 13

Page 18 of 29



--------------------------------------------------------------------------------



 



  (c).   Any cause of action or claim of a Party, accrued or to accrue, because
of any breach or default of this Agreement by the other Party.

ARTICLE 12. DISPUTE RESOLUTION

12.1.   Non-binding Mediation. Except for the right of each Party to apply to a
court of competent jurisdiction for a temporary restraining order, preliminary
injunction, or other equitable relief, any and all claims, disputes or
controversies arising under, out of, or in connection with this agreement
(including patent validity, claim for theft of trade secrets, unauthorized
disclosure of confidential information, damages, restitution, rescission or
reformation, or any combination of such remedies) that the Parties are unable to
resolve within sixty (60) days following written notice of a dispute including
an attempt to resolve the dispute, will be mediated through non-binding
mediation in good faith as follows: The Party raising such dispute shall
promptly provide notice to the other Party of its claim, dispute or controversy
in a writing that describes in reasonable detail the nature of the dispute
(“Dispute Notice”). By not later than twenty (20) business days after the
recipient has received the Dispute Notice, each Party shall have selected for
itself a representative who has the authority to bind such Party, and shall
additionally have advised the other Party in writing of the name and title of
such representative. These representatives shall meet in person and in good
faith attempt to resolve the dispute within sixty days of the Dispute Notice. If
they fail to resolve it, then by not later than twenty (20) business day after
their meeting date, the Parties shall each notify the other of two acceptable
mediators and the representatives shall promptly select and agree upon one
commonly acceptable mediator for a mediation hearing. Within thirty days
thereafter, the Parties shall enter into good faith mediation and shall share
the costs of mediation equally; provided, however, that each Party shall pay its
own attorneys’ fees. If the representatives of the Parties do not resolve the
dispute within thirty (30) business days after the mediation hearing, the
Parties shall be deemed to have satisfied this requirement for mediation.  
12.2.   CEDR. All disputes between any or all of the Parties arising out of or
in connection with this Agreement and not resolved through good faith
non-binding mediation as set forth in paragraph 12.1 above shall be referred to
mediation in accordance with the CEDR model mediation procedure. To initiate a
mediation, a Party may give notice in writing to another Party requesting
mediation. The mediation shall commence not less than thirty (30) days after the
date of the notice requesting mediation.   12.3.   Continued Performance. The
Parties shall continue to perform their respective obligations under this
Agreement during the resolution of any dispute under the provisions of this
Article 12.

ARTICLE 13. MISCELLANEOUS

13.1.   Assignment. This agreement, and the rights and obligations hereunder,
shall not be assigned by Licensee without the prior written consent of CARDIFF,
such consent not to be unreasonably withheld; except that this Agreement or
rights and obligations hereunder

Page 19 of 29



--------------------------------------------------------------------------------



 



    may be assigned by Licensee without consent to the acquirer of substantially
all of the assets of Licensee to which the assigned rights and obligations
pertain. CARDIFF and the UNIVERSITY shall be free to assign, novate or otherwise
transfer any and/or all of their rights or obligations hereunder and Licensee
shall enter into such deed of assignment, novation or transfer in connection
herewith as CARDIFF and the UNIVERSITY require. No assignment requiring consent
will be effective unless the assignor has, no less than ten (10) days before the
effective date thereof, (i) delivered written notice of the transaction to the
other Parties; and (ii) caused the successor entity to deliver to such other
Parties the form of a written assignment and assumption by such successor of all
of the assigned terms and conditions of this Agreement, such assignment and
assumption to be in form and substance satisfactory to such other Parties.  
13.2.   Entire Agreement, Amendment and Waiver. This Agreement, including its
Appendices, contains the entire understanding of the parties with respect to the
subject matter of this Agreement and supersedes any and all prior written or
oral discussions, arrangements, courses of conduct or agreements. This Agreement
may be amended only by a written instrument executed by the parties. The waiver
of an obligation hereunder shall not constitute a waiver of any other
obligation, and shall not constitute a permanent waiver of that obligation.  
13.3.   Force Majeure. No Party shall be considered in default or be liable for
any delay in performance or for any non-performance caused by circumstances
beyond the reasonable control of such Party, including but not limited to acts
of God, explosion, fire, flood, accident, strike or other labor disturbance, war
(whether declared or not), terrorism, sabotage, order or decree of any court or
unforeseen or unanticipated action of any governmental authority, or other
causes, whether similar or dissimilar to those specified, that cannot reasonably
be anticipated or controlled by the Party who failed to perform. Performance is
excused only for the duration of the force majeure event and a commercially
reasonable time thereafter.   13.4.   Notices. All notices required or desired
to be given under this Agreement, and all payments to be made to CARDIFF under
this Agreement, shall be delivered to the parties in the manner set out herein
and at the addresses set forth in Appendix G, unless otherwise set forth in this
Agreement. Notices may be given (i) by hand, or (ii) by certified mail return
receipt requested, or (iii) by commercial carrier. Such notices or payments are
effective upon receipt by an employee, agent, or representative of the receiving
Party authorized to receive notices or other communications sent or delivered in
the manner set forth above.   13.5.   Severability. If any one or more of the
provisions of this Agreement is held by any court of competent jurisdiction to
be invalid, illegal or unenforceable, such provision or provisions shall be
reformed to approximate as nearly as possible the intent of the Parties, and the
validity of the remaining provisions shall not be affected; provided that such
reformation does not depart materially from the intent of the Parties.   13.6.  
Governing Law. This Agreement shall be governed by and construed in all respects
in accordance with the laws of England and Wales and, subject to the provisions
of Article 12, the parties (1) submit to the exclusive jurisdiction of the
courts of England and Wales and (2) waive any right each may have to trial by
jury.

Page 20 of 29



--------------------------------------------------------------------------------



 



13.7.   Damages. The Parties each hereby waive any right to receive punitive,
consequential, special or indirect damages relating in any way to this
Agreement.   13.8.   Marking. Licensee shall place in a conspicuous location on
any Licensed Product (or its packaging where appropriate) made or sold under
this Agreement a patent notice in accordance with applicable laws.   13.9.  
Export Controls. Licensee acknowledges that Licensed Products may be subject to
U.S. laws and regulations controlling the export of technical data, biological
materials, chemical compositions, computer software, laboratory prototypes and
other commodities (“Technical Data”). Licensee’s transfer of Technical Data may
require a license from an agency of the U.S. government or written assurances by
Licensee that Licensee shall not export Technical Data to certain foreign
countries without prior approval of the U.S. government. CARDIFF neither
represents that an export license will not be required nor that, if required,
such export license shall issue.   13.10.   Implementation. Each Party shall, at
the request of the other Party, execute any document reasonably necessary to
implement the provisions of this Agreement.   13.11.   Relationship of Parties.
The Parties are independent contractors. There is no relationship of principal
to agent, master to servant, employer to employee, or franchiser to franchisee
between the Parties. No Party has the authority to bind another or incur any
obligation on its behalf.   13.12.   Agreement Conflicts. In the event of a
conflict between this Agreement and an Appendix attached hereto, the terms of
this Agreement shall control.   13.13.   Advertising. Each Party shall not use
(and shall prohibit its agents, Affiliates, licensees and sublicensees from
using) the names and marks of the other Party or any of its agents in connection
with any commercial activity under this Agreement without prior written consent.
Notwithstanding the foregoing, Licensee may use the name of CARDIFF and/or the
UNIVERSITY in a non-misleading fashion in (i) business plans, offering memoranda
and other similar documents for the purpose of raising financing for the
operations of Licensee as related to the Licensed Products; (ii) as required in
sublicenses to vest CARDIFF and the UNIVERSITY’s interests as a third party
beneficiary, and (iii) as required in any securities reports required to be
filed with the Securities and Exchange Commission.

IN WITNESS WHEREOF, the parties hereto have caused this License Agreement to be
executed by their authorized officers or representatives on the date indicated
below.
UNIVERSITY COLLEGE CARDIFF

Page 21 of 29



--------------------------------------------------------------------------------



 



          CONSULTANTS LIMITED    
 
       
By:
       
Name (print):
 
 
   
 
       
Title:
       
 
       
Date:
       
 
       
 
        INHIBITEX, INC.    
 
       
By:
       
 
       
Name (print):
       
 
       
Title:
       
 
       
Date:
       
 
       
 
        CARDIFF UNIVERSITY    
 
       
By:
       
 
       
Name (print):
       
 
       
Title:
       
 
       
Date:
       
 
       

Page 22 of 29



--------------------------------------------------------------------------------



 



APPENDIX A
LICENSED PATENTS

                  Title   Priority Date   Status/Comments
[*****]
    [*****]       [*****]  

Page 23 of 29



--------------------------------------------------------------------------------



 



APPENDIX B
ANNUAL LICENSE MAINTENANCE FEES (Paragraph 3.3)
     Licensee shall pay CARDIFF an Annual License Maintenance Fee of [*****]no
later than thirty (30) days after each anniversary of the Effective Date;
provided, however that Licensee shall have no obligation to pay an annual
license maintenance fee in any year that royalty payments are greater than the
Appendix B amount. Only one annual license maintenance fee is due to CARDIFF by
Licensee in any calendar year regardless of the number of patents within the
Licensed Patents, and regardless of the number of Sublicensees.

Page 24 of 29



--------------------------------------------------------------------------------



 



APPENDIX C
SUBLICENSE FEES (Paragraph 3.4)

1.   Definitions. “Sublicense Payment” means a payment received by Licensee as
direct consideration specifically for the grant of a Sublicense of the Licensed
Patents. For purposes of paragraph 3.4 and this Appendix C, Sublicense Payments
include, but are not limited to, [*****].       Notwithstanding the foregoing,
Sublicense Payment specifically excludes the following payments received by
Licensee from any Sublicensees: [*****].   2.   Sublicense Fees.       If
Licensee enters into a Sublicense for Licensed Product, and if Licensee receives
from that Sublicensee any Sublicense Payments related to that Licensed Product,
then Licensee shall pay CARDIFF [*****] of such Sublicense Payments. A copy of
the sublicense and a copy of any other contract relating to consideration for
Licensed Patents shall be provided to CARDIFF under reasonable obligations of
confidentiality.

Page 25 of 29



--------------------------------------------------------------------------------



 



APPENDIX D
MILESTONE PAYMENTS (Paragraph 3.5)

          1. Milestone Payments.   Payment (USD)
a. [*****].*
  $ [*****]  
b. [*****].*
  $ [*****]  
c. [*****].*
  $ [*****]  
d. [*****].*
  $ [*****]  
e. [*****].*
  $ [*****]  
f. [*****].*
  $ [*****]  

 

*   Successful completion is defined as achieving the regulatory defined primary
endpoint for each trial

Page 26 of 29



--------------------------------------------------------------------------------



 



APPENDIX E
ROYALTY REPORTS
     Each Royalty Report due under this Agreement shall provide the following
aggregate information per quarter for all Licensed Products sold by Licensee or
Sublicensees.

1.   Sales report by country sufficient for CARDIFF to determine specific volume
of sales and total Net Sales in each country;   2.   Number of units of each
Licensed Product sold by Licensee or by Sublicensees;   3.   Total dollar amount
subject to Royalty;   4.   Applicable Conversion Rate for Foreign Sales;   5.  
Total dollars Converted to U.S. Dollars;   6.   Minimum Royalty Due, if
applicable;   7.   Total Royalty Due;   8.   Names and Addresses of all
Affiliates selling Licensed Product, Sublicensees and Distributors; and   9.  
Number of Licensed Products transferred between Affiliates.

Page 27 of 29



--------------------------------------------------------------------------------



 



APPENDIX F
INSURANCE REQUIREMENTS
     Beginning on the date a first clinical trial is initiated incorporating a
Licensed Product and continuing for five years after the date of the last sale
of a Licensed Product in the United States, Licensee shall maintain a commercial
general liability insurance policy that insures Indemnitees and names
Indemnitees as an additional insured for all claims, damages, actions, and
judgments mentioned in Articles 8.9 and 8.10 of this Agreement, and provides
Indemnitees with liability coverage in an amount no less than five million
Dollars ($5,000,000) per occurrence, subject to a reasonable aggregate amount
per policy period.
     In the event that this Agreement terminates without the sale of any
Licensed Product, and no sale of Licensed Product is anticipated, the insurance
required under this paragraph may be discontinued.

Page 28 of 29



--------------------------------------------------------------------------------



 



APPENDIX G
NOTICES

         
1.
  If to CARDIFF:   Dr Nick Bourne
 
      University College Cardiff Consultants Limited
 
      30-36 Newport Road
 
      Cardiff
 
      CF24 0DE
 
       
2.
  If to the UNIVERSITY:   Mr Geraint Jones
 
      Research and Commercial Division
 
      Cardiff University
 
      30-36 Newport Road
 
      Cardiff
 
      CF24 0DE
 
       
3.
  If to Licensee:   Dr. Joseph M. Patti, Chief Scientific Officer
 
      Inhibitex, Inc.
 
      9005 Westside Parkway
 
      Alpharetta, GA 30004
 
      Facsimile: (678) 746-0624
 
       
 
  With a copy to:   Walt A. Linscott, Esq.
 
      Thompson Hine LLP
 
      One Atlantic Center, Suite 2200
 
      1201 West Peachtree Street
 
      Atlanta, GA 30309-3449
 
      Facsimile: (404) 541-2905

Page 29 of 29